United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 02-2003
                               ________________

Jamie N. Estes,                          *
                                         *
            Appellant,                   *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Eastern District of Missouri.
Dean Joerling; Thomas Lasater,           *
also known as Thomas Lassiter,           *             [PUBLISHED]
also known as Thomas Lassater; St.       *
Louis County, Missouri; Suzanne          *
L. Hawkins; Mary Ann Hawkins,            *
                                         *
            Appellees.                   *

                               ________________

                               Submitted: November 4, 2002
                                   Filed: February 5, 2003
                               ________________

Before HANSEN, Chief Judge, BEAM and RILEY, Circuit Judges.
                           ________________

PER CURIAM.

       After a fire destroyed Jamie N. Estes's home, she filed an insurance claim in
excess of $100,000. Police and insurance investigators concluded that the fire had
been set intentionally and that Estes's insurance claim was fraudulent. She was
charged in Missouri state court with second-degree arson and attempted stealing by
deceit. The trial court denied Estes's motions to suppress, found her guilty after a
bench trial, suspended imposition of her sentence, and placed her on probation. In
federal court, Estes's insurance company secured a judgment declaring that her claim
was not covered by her insurance policy because her intentional or criminal acts
caused the fire and her claim misrepresented that certain personal property had been
destroyed in the fire. See Allstate Ins. Co. v. Estes, 118 F. Supp. 2d 968 (E.D. Mo.
2000). We affirmed in an unpublished per curiam opinion. Allstate Ins. Co. v. Estes,
No. 00-3640 (8th Cir. June 15, 2001).

      Estes then sued under 42 U.S.C. §§ 1983 and 1985, alleging that defendants--
consisting of two police officers, St. Louis County, and two private citizens--had
framed her in violation of her constitutional rights. The district court1 granted
defendants' motion for summary judgment. Estes appeals.

      The district court articulated several reasons why defendants' summary
judgment motion should be granted. "We review the District Court's grant of
summary judgment de novo and may affirm on any basis supported by the record."
Wilson v. Spain, 209 F.3d 713, 716 (8th Cir. 2000). The district court correctly
concluded that collateral estoppel bars Estes's lawsuit. See Simmons v. O'Brien, 77
F.3d 1093, 1096 (8th Cir. 1996) (elements of collateral estoppel).

     Accordingly, we affirm the judgment of the district court. We deny appellees'
motions for damages and costs under Federal Rule of Appellate Procedure 38.




      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
                                         2
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               3